August    29,   1951


Hon. D. K. Woodward,   Jr., Chairman
Board of Regents
The.University of Texas
Austin, Texas                     Opinion No. V- 1263

                                       Re:    Oath requirement    for Uni-    ’
                                              versity of Texas employees
                                              in view of the ‘Non-Subver-
                                              sive Oath” provision of the
Dear Sir:                                     general appropriation   bill,

             Ybur   request  for an opinion is in part as follows:
                                      ;.
             “I respectfully   requ&t    your opinion on the ques-
      tion of the proper procedure to be followed by The
      University   of Texas in complying with the statutory
      provisions   requiring the execution of loyalty oaths by
      its employees.     There are three statutes on this sub-
      ject:

              “(I) Article  29088, Vernon’s    Texas Civil Stat-
      utes  (Acts 1941-47th    Leg., p. 1355, ch. 617) requires
      the execution of the Constitutional     oath required to be
      taken by members      of the Legislature   and all other of-
      ficers.

             “(2) Article 2908b, ~Vernon’s Texas Civil Stat-
      utes (Acts 1949, 51st Leg., p. 1368, ch. 621) requires
      the execution of an oath to the effect, among other
      things, that the affiant does not believe in the over-
      throw of the government by violence or other unlaw-
      ful means and that the affiant is not,and has not been
      during the past two years a member of a society or
      group advocating such overthrow.

              “(3) 2ection 1 of Article VI, entitled “General
       Provisions   , of House Bill No. 426 (the general ap-
      ~propriation bill) passed by the 52nd Legislature       re-
       quires the execution of an oath to the effect;among
       other things, that .the affiant has not be,en during the
       past ten years a member of any organization       listed by
       the Attorney General’:of the United States in 1947 as
       being subversive.
                                                           ,E’
Hon. D. K.~ Woodward,    Jr., Page 2 (V-1263)




             “In order that The University  of Texas may fol-
      low the correct procedure in making contracts with
      its employees   and in paying their compensation, we
      respectfully  ask your opinion and advice as to which
      of the above mentioned oaths should be required of
      our employees.

              “The question has been raised because of the
      fact that the Legislature     has dealt with the matter as
      a subject of general legislation      in Articles   2908a and
      2908b, and the Constitution      of Texas has been inter-
      preted in similar    cases so as to prohibit the amend-
      ment, change, or enaqtment of general legislation            in
      an appropriation    bill.  It presents the problem of wheth-
      er the rider in the appropriation       bill is constitutional,
      and if so. whether the loyalty oath therein required
      shall be substituted for the oath required by Article
      2908a or Article    2908b or whether any two or all three
      of these oaths must be executed by employees            of the
      state-supported    institutions   of higher learning.”

             Article 2908a, V.C.S. (Acts of the 47th Leg., R.S. 1941,
ch. 617, p. 1355) was passed in 1941 and required an oath of alle-
giance by teachers,    instructors  and employees   of all tax-supported
institutions of learning in Texas.    This oath has the same wording
as the constitutional   oath required of all State officers.   The oath
reads :
             6.
               I,                  ) do solemnly   swear (or af-
      firm), that I will faithfugy execute the duties of the
      office of                of the State of Texas, and will
      to the best of my ability preserve,     protect, and defend
      the Constitution and laws of the United States and of
      this State; and I furthermore     solemnly   swear?(or a&
      firm), that I have not directly nor indirectly     paid, of-
      fered, or promised to pay, contributed,       nor promised
      to contribute any money, or valuable thing, or prom-
      ised any public office or employment,       as a reward for
      the giving or withholding a vote at the election at which
      I was elected.   So help me God.” Article XVI, Section
       1, Texas Constitution.

              In 1941 the Legislature    enacted Article 2908b, V.C.S.
(Acts of the 51st Leg., 1949, ch. 621, p. 1368), which applies to
students as well as employees      of all State-supported  universities
and colleges.    This statute requires the following oath:
.


    Han   D, K. Woodward,    Jr.,   Page 3 (V-1263)



                 “I swear or affirm that I believe in and approve
          the Constitution  of the United States and the princi-
          ples of government therein contained, and will not in
          any manner aid~or assist in any effort or movement
          to subvert  or destroy the government of the United
          States or of any State or of any political subdivision
          thereof by force, violence,   or any other unlawfulmeans.
          In the event of war with any foreign nation, I will not
          support or adhere to the government     of such foreign
          nation

                  “I swear or affirm that I am not and have not
          during the past two (2) years been a member of or af-
          filiated with any society or group of persons which
          teaches or advocates that the government of the United
          States or of any State or of any political subdivision
          thereof should be overthrown or destroyed by force,
          violence,   or any other unlawful means, or the adher-
          ence to the government    of any foreign nation in the
          event of war between the United States and such for-
          eign nation. ”

                  No person is to be admitted or employed by any of
    these institutions  until he has taken the oath, Provisions  aremade
    for a hearing and appeal for any person accused and found guilty
    of violating the oath. To our best knowledge, the requirements      of
    these statutes have been fully complied with in all respects    since
    their passage,   and you indicate in your request that they are being
    complied with at The University     of Texas

                The Fifty-second    Legislature  attached a rider in the
    general appropriation   bill (House Bill No. 426, Acts 52nd Leg.,
    R.S. 1951, ch. 499, p. 1228) which provides:

                  “Set  1. No money        appropriated  by this Act shall
          be paid to any person as        salary or as compensation    for
          personal services     unless     and until such person has filed
          with the payroll clerk or        official by whom such salary
          or other compensation      is    certified for payment, an oath
          or affirmation   stating:

                 “(a) That the affiant is not, and has never been,
          a member of the Communist       Party.  (The term ‘Com-
          munist Party’ as used herein means any organization
          which (a) is substantially  directed,  dominated or con-
          trolled by the Union of Soviet Socialistic  Republics  or
          its satellites, or which (b) seeks to overthrow   the Gov-
          ernment of the United States or of any State by force,
          violence or any other unlawful means); and
                                                                                 .   ’




Hon. D. K. Woodward,      Jr.,   Page 4 (V-1263)




             “(b) That the affiant is not, and for a period of
      at least ten (.lO) years has ,not been, a member of any
      organization,   association,     movement,    group or com-
      bination which the Attorney General of the United
      States, acting pursuant to Executive Order>No. 9835,
      March 21, 1947, 12 Federal Register          1,935, has des-
      ignated as totalitarian,     fascist,  communist    or subver-
      sive, or as having adopted a policy of advocating or .,
      approving the commission         of acts of force or violence.
      to deny others their rights under the Constitution of
      the United States, or as seeking to alter the form of
      Government    of the United States by unconstitutional
      means; and

              “(c) That the affiant is not, and for a period of
       at least ten (10) years has not been, a member of any
       ‘Communist    Political Organization’     or ‘Communist
       Front Organization’    registered   under the Federal In-
       ternal Security Act of 1950 (50 U.S.C.A.       781, et seq.)
       or required to so register     under said Act by final or-
       der of the Federal Subversive      Activities  Control Board.*’

             “Sec. 2. The various agencies,     departments,
      boards and institutions   for which appropriations    are
      made in this Act shall obtain and make available to
      their employees,   the names of organizations,     associa-
      tions, movements)    groups and combinations     compre-
      hended by subdivisions    (b) and (c) above in order that
      such employees    can readily perceive whether they can
      lawfully and truthfully file the oath or affirmation    re-
      quired herein.“’ Article VI, p. 1447.

             Based upon these facts and summarizing        your request,
the following is the question presented for our consideration:       Is
the “Non-Subversive   0ath”required     by Article VI of the General
Provisions   of House Bill No. 426, Fifty-second    Legislature,   R.S.
1951, ch. 499, p. 1228, constitutional,  and, if so, does it supersede
either or both of the oaths required by Articles     2908a and 2908b.
V.C.S.?

               The most serious problem which ,must be considered
in answering your question is whether legislation          such as the rider
prescribing    the “Non-Subversive     Oath” can be constitutio,nally    in-
cluded in a general appropriation       bill. If the above-quoted     language
were included in a general statute the problem presented would be
far less difficult.   The .Legislature    may enact many provisions        of
law in a general statute which it cannot include in a general appro-
priation bill.   The primary constitutional      limitation upon the sub-
ject matter of riders in a general appropriation         bill is Section 35
Hon. D. K. Woodward,       Jr.,   Page   5 (V-1263)




of Article    III of the Texas    Constitution,   which provides:

              “No bill, (except general appropriation    bills,
       which, may embrace the various subject8 and accounts,
       for and on account of which moneyn are appropriated)
       shall contain more than one subject, which shall be
       expressed   in its title. But if any subject shall be em-
       braced ,in an act, w~hich shall not be expressed    in the
       title, such act shall be void only as to so much there-
       of, as shall not be so expressed.”

             The courts.of  this State and many opinions of the At-
torney General have held that under this constitutional  provision
general legislation cannot be contained in a general appropriation
bill. The rule in this regard is set out in Attorney General’s
Opinion No, V-1254   (1951) as follows,:

               “As long as a general appropriation       bill includes
       only subjects of appropriating        money and limiting the
       use thereof in harmony with general legislation,           it may
       relate to any number of ,different ‘subjects and accounts.’
       In such instances    all of the subjects are under the one
       general object and purpose of appropriating          funds from
       the treasury.     The obvious purpose of this limited ex-
       ception was to make certain that appropriations           to more
       than one department      in the same bill would not be pro-
       hibited.   In all other respects      generdl appropriation
       bills are subject to the same prohibition as all other
       bills against containing more than one subject.          The re-
       sult is that general legislation       cannot be embodied with-
       in a general appropriation      bill.    Moore v Sheppard,
       supra.

              “A general appropriation    bill may be defined as
       a single bill which appropriates    funds for two or more
       departments,   subjects, accounts,    or purposes, It has
       the one general purpose or subject matter of appropri-
       ating money.

                “General legislation does more than appropriate
       money    and limit its expenditure. An said;by a former
       Attorney   General in Opinion No. 2965 (1935),
                -I
                    . . * if the Bill does more than set aside a
             sum of money, provide the means of itn distribu-
             tion, and to whom it shall be distributed,   then it
             is a general law 0 . . ’

              “Thus, the distinction between general appropri-
       ation bills and general legislation has been recognized
Hon. D. K. Woodward,     Jr., Page 6 W-1263)



      in this State in the simple fact that the former mere-
      ly sets apart sums of money for specific objects and
      uses while the latter does more than merely appro-
      priate and limit the use of funds. General legislation
      constitutes  a separate subject and cannot be included
      within a general appropriation   bill. Moore v. Shep-
      e,     supra; Att’y Gen. Op. 2965, supra-

             “This does not mean that general legislation     may
      not contain an appropriation    which is merely incidental
      to and necessary    to carry out the subject and purpose
      of the general law. Attorney General’s      Opinion No.
      2965, supra.    Neither does it mean that a general ap-.
      propriation bill may not contain general provisions      and
      details limiting and restricting   the use of the funds
      therein appropriated,    if such provisions  are necessar-
      ily connected with and incidental to the appropriation
      and use of the funds and if they do not conflict with or
      amount to general legislation.     Conley v. Daughters of
      the Republic,   106 Tex. 80, 156 S.W. 197 (19131.”

              The same opinion states a general rule with reference
to matters   that may be included in a general appropriation bill as
follows:

                “With special regard to what incidental provi-
         sions may be included within a general appropriation
        bill, our Texas courts have not stated a general rule.
        However, from statements       as to what may not be iri-
        eluded and from numerous opinions of the Attorney
        General, we believe the rule may be stated generally
        as follows:   In addition to appropriating     money and
        stipulating the amount, manner, and purpose of the
        various items of expenditure,     a general appropriation
        bill may contain any provisions     or riders which detail,
        limit, or restrict   the use of the funds or otherwise in-
        sure that the money is spent for the required activity
        for which it~is therein appropriated,      if the provisions
        or riders are necessarily     connected with and incidental
        tathe4qgr4qriat~anrLlrsedUIP-0111216;.,dprQv~
         they do not conflict with general legislation.”
I ,..,a~>..
             The legal and historical background of these rules is
set forth in d*ail in Opinion No. V-1254,  -,     a copy of which is
attached for your information.    The only way any part of the rider
here in question can be upheld is under the general rule last quoted
above.   Any part of the rider which does not come within that rule
is invalid.
Hon. D. K. Woodward,      Jr., Page 7    (V-1263)




            If the “Non-Subversive     Oath* rider applied only to
State employees     who are present members       of the subversive   or-
ganizations   included in the rider or those who become members
thereof in the future, we believe the rider would come within the
above-mentioned      rule for insuring that the money is spent for the
required activity for which it is therein appropriated.        This is
true for the reason that the doctrine and teachings of those organ-
izations is the very antithesis    of the normal operation of State
government and the proper fulfillment       of the duties assigned to a
State employee,    hence payment to members        thereof would result
in partial failure of the appropriation.

            It has been held that no unit of government   can be de,-
nied the right to keep out of its employ those who seek to over-
throw the eovernment     bv force or violence.  or those who are
knowingly members      of an organization  engaged in such endeavor.
Garner v. Board of Public Works, 71 S. Ct. 909 (1951). That the
~iandations
  ommums                                       which are described    as
“Communist     Fronts” come within the proscribed     group is clear.
As stated by Mr. Justice Jackson in his concurring      opinion in
United States v. Dennis,    71 S. Ct. 857, 894 (1951):

           ”
            D D . From time to time it [Communism]
    champions all manner of causes and grievances     and
    makes alliances  that may add to its foothold in gov-
    ernment or embarrass    the authorities.

           “The Communist       Party, nevertheless,     does not
    seek its strength primarily      in numbers.     D . ~ It seeks
    members    that are. or may be, secreted in strategic
    posts in transportation,     communications,     industry,
    government,     and especially   in labor unions where it
    can compel employers       to accept and retain its mem-
    bers.  It also seeks to infiltrate and control organiea-
    tions of professional    and other groups.    Through these
    placements    in positions of power it seeks a leverage
    over society that will make up in power of coercion
    what it lacks in power of persuasion.



            “The United States, fortunately has experienced
    Communism      only in its preparatory  stages and for its
    pattern of final action must look abroad o ~ ~ Commu-
    nist technique in the overturn of a free government      was
    disclosed   by the coup d’etat in which they seized power
    in Czechoslovakia.      There fhe Communist   Party during
    its preparatory    stage claimed and received protection
    for its freedoms    of speech. press, and assembly.    Pre-
    tending to be but another pofitical~ party. it eventuarrji-
Hon. D. K. Woodward,        Jr.,   Page 8 (V-1263)




       was c,onceded participation      in government,      where it
       entrenched reliable members          chiefly in control of
       police and information      services.    When the govern-
       ment faced a foreign and domestic          crisis,  the Corn-
       munist Party had established        a leverage strong enough
       to threaten civil war. In a period of confusion the
       Communist      plan unfolded and the underground organ-
       ization came to the surface throughout the country in
       the form chiefly of labor ‘action committees.’            Com-
       munist officers     of the unions took over transportation
       and allowed only persons with party permits to travel,
       Communist      printers took over the newspapers         and
       radio and put out only party-approved          versions   of
       events..   Possession    was taken of telegraph and tele-
       phone systems      and communications       were cut off
       wherever directed by party heads.           Communist     unions
       took over the factories,     and in the cities a partisan
       distribution   of food was managed by the Communist
       organization.     A virtually bloodless     abdication by the
       elected government       admitted the Communists        to pow-
       er, whereupon they instituted a reign of oppression
       and terror,    and ruthlessly   denied to all others the
       freedoms     which had sheltered their conspiracy.”
       (Emphases     added throughout,)

                 A most important and fundamental step in the seizing
 control of existing government          by subversives      is the creation of
 dissatisfaction     among the loyal citizenry with government            in its
 present democratic         form.   This attempt to create dissatisfaction,
 of necessity     and by design, extends to all levels from the highest
 governmental       position to the lowest.     Infiltration    and the subse-
 quent performance         of assigned duties in an unsatisfactory        manner
 is a most logical way to extend the idea that present government
 is inefficient and should be replaced.          This weakening process         is   :
 one of the things which democracy           must guard against in order to
 follow the most fundamental principles           of self-preservation.       It is’
 also commonly known that subyersives             spend on-duty and off-duty
 time in all vocations working for, planning, and spreading their
 political beliefs and tearing down democratic              principles  and pro-
 cedures.     It is thus reasonable      for the Legislature      to have made
 the determination       that those persons who are members            of subver-
 sive organizations       would not properly fulfill the duties for which
 they would be paid out of funds appropriated             in House Bill 426.
 Indeed, it is most reasonable         to assume that there would be a fail-
‘ure of performance,         and that the purpose of ~the appropriation        would
 be defeated in whole or in part.

             Viewed in this light Section 1 of Article VI of House
Bill 426 is very closely analogous  to the rider prohibiting the use
                                                               :
                                                                           .. ”   ,.




Hon. D. K. Woodward,       Jr.,   Page   9 (V-1263)




of appropriated   funds “for the payment of salaries    to any employee
who uses alcoholic beverages     while on active duty.” Subdiv. (23).
Sec. 2, Art. III, H.B. 426, ~su ra, at p. 1441,  This rider was re-
cently upheld as “insuring +-t at the purpose of the appropriation
will not be defeated and the money wasted on an employee who car-
ries on unauthorized activities   during the time for which he is
being paid to attend to the State’s business.”    Att’y Gen. Op. No.
V-1254   (1951).

              Another rider which ,was upheld on the same basis is
that prohibiting payment of appropriated         funds to an employee who
engages in certain political activities.       Subdiv. (1 l), Sec. 2. Art.
III. H.B. 426, *,        at p, 1434.  In placing the political activities
rider in the general appropriation      bill the’Legislature    has very
clearly determined      that no employee while on duty for the State
should engage in affairs tending toward the selection of persons to
occupy elective offices and thus neglect or fail to perform the of-
ficial duties for which he is being paid from appropriated           funds.
These prohibited activities      would undoubtedly~ lead to a failure of
the appropriation     due to the impossibility     of properly carrying on
two functions at the same time.       In placing the “Non-Subversive
0ath”rider     in the general appropriation     bill the Legislature    made
the same determination       with reference    to those engaging in subver-
sive activities.    Subversives   necessarily     engage in activities   polit-
ical in nature, as well as other activities       tending toward the even-
tual overthrow of the State government.          The two riders having
been placed in the general appropriation         bill for the same purpose
and the one held a valid inclusion,      the other must also be valid.

            As was stated by the Supreme Court of the United States
in Garner v. Board of Public Works, su ra, with regard to an oath
similar in many respects to that prescri
                                     ----SF ed’by Section 1 of Article
VI:




       102-103,  67 S. Ct. 556, 570, 571, 91 L. Ed. 754, and a
       State is not ,without power to do as much.”

              What has been said with regard to that part of the rider
prohibiting payment of funds therein appropriated            to present or future
members     ofisub.versive.o’r.ganiaatibns    iioes tint-,apply to ‘the rider in
ifs enfirety.   That poition c.oncirning itseas wifh the expendimre           of
appropriated    funds for the payment bf,*salaries to, those who once
belonged to a listed organization        and who are now no longer spendin::
                      Hon. D. K. Woodward,        Jr.,   Page   10 (V-1263)




                      time in the conflicting and subversive     activities contains subject
                      matter of general legislation.    It is one thing to prohibit payment
                      of funds to persons now belonging to subversive       organizations  and
                      quite a different thing to prohibit payment and thereby deny State
                      employment     to those who once belonged but later renounced and
                      do not now belong to such an organization.

                                      A mere glance at the names of over 100 organizations
                       on the Attorney General’s       present subversive        list will reveal that
                       perfectly   loyal citizens could have been induced to join some of
                  ’
                       them without knowledge of their evil purposes.               Such a person who
            ,/,        innocently joined one of these organizations            7 years ago but re-
      ,/’
                       signed and denounced it upon discovery            of its subversive     purpose
,/’                    6 years ago would nevertheless         be prevented from receiving a
                       State salary today under the 10 year retroactive              feature of the
                       rider.    This amounts to setting up a general qualification            for State
                       employees     based upon what they belonged to and what their activ-
                       ities were in the past rather than upon what they belong to, and do
                       at the present or in the future.       Such general legislation        may be
                       proper and desirable,      but if so, it must be enacted in a general
                        statute in order to be constitutional.       This type of legislation      has
                       been held to be a punishment for past activities,             United States v.
                       Lovett, 328 U.S. 303 (1946);       Bailey v. Richardson,         182 F.2d 46
                       (WApp.         D.C. 1950) aff’d per curiam by a divided court 71 S. Ct.
669 (1951), and there can be no doubt but that provisions              for pun-
                       ishment of this nature must be contained in general legislation
                       rather than a general appropriation         bill.   Even in drafting a gen-
                       eral law with retrospective       provisions     great care must be taken
                      ‘to prevent a conflict with Section 16 of Article I of the Texas Con-
                       stitution and Section 10 of Article I of the United States Constitu-
                       tion prohibiting the passage of bills of attainder or ex post facto
                                                Missouri,   71 U.S. 277 (1866); Fletcher v. Peck,
                                                 nited States v. Lovett, supra; Garner v. Board
                       of Public Works,     supra; Bailey v. Richardson,          supra.

                                       The difference between what the Legislature          may in-
                      corporate      in a general appropriation      bill and what it may not con-
                      stitutionally     incorporate    therein is clearly illustrated    by the pros-
                      pective and retrospective         features of the rider under consideration.
                      The retrospective        provision attempts to do more than insure “that
                      the purpose of the appropriation          will not be defeated and the money
                      wasted on an employee who carries             on unauthorized activities    dur-
                      ing the time for which he is being paid to attend to the State’s busi-
                      ness.”     It is based on past activities      of employees    and not present
                      activities    which are certain to conflict with the purpose of the ap-
                      propriation.       On the other hand,      resent membership      in an organ-
                      ization bent on overthrowing          or un
                                                               +. ermming     the State government
                      has substantial ~effect upon an employee’s           productivity at his job.
                      As such, the prospective         feature is:not an attempt to incorporate
Hon. D. K. Woodward,      Jr.,   Page   11 (V-1263)




general legislation   in a general appropriation     bill, but is only an
attempt by the Legislature     to insure that the money appropriated
is spent for the designated purpose.       The distinction between the
prospective   and retrospective    features of the rider with regard
to ability or willingness   to perform present or future duties is
apparent. Upon this distinction rests the difference in the legal
principles  to be applied,

               With the foregoing in mind, a final answer to your
quertion involves    several general and well-settled    legal princi-
ples.   It is well settled that in determining  the constitutionality
of a statute it is the duty of the courts to uphold the legislative
enactment if at all possible and to adopt any reasonable       construc-
tion which will place the statute in harmony with the Constitution
rather than one which will cause the statute to be in violation
thereof,    Pickle v. Finley, 91 Tex. 484, 44 S.W. 480 (1898) and
Greene v, Robison,      117 Tkx. 516, 82.S.W.2d  655 (1928).    This
same duty applies with equal force to the Attorney General.

             Similarly,  it is incumbent upon us, by direct     legisla-
tive mandate, should a portion of Section 1 of Article VI       of House
Bill No. 426 be in violation of the Constitution  under any     reason-
able construction,   to uphold any portion thereof which is     constitu-
tional. Article VII of House Bill 426, a “saving clause,”       provides:

              “If any section, sentence,or    clause or part of
      this Act shall for any reason.be     held to be invalid,
      such decision shall not affect the remaining portions
      of this Act, and it is hereby declared to be the inten-
      tion of the Legislature   to have. passed each sentence,
      section, clause or part thereof, irrespective      of the
      fact that any other sentence,    section,‘clause,  or part
      thereof may be declared invalid.”

             The language of the rider leaves no doubt that the
Legislature   was of the opinion that any person belonging to one
of the named organizations       is unable to carry out his assigned
duties, thereby causing a failure of the appropriation        in part. That
this is a reasonable    assumption     is borne out by United States v.
                , and the previous discussion     in this opinion.    Th
                 e attempted to insure that appropriated       funds wo?d
not be paid to one whose purpose is to undermine and destroy the
State government     by failing to perform or improperly        performing
his assigned duties.     In our opinion the rider, in so far as it re-
quires an oath of no present or future membership          in the subver-
sive organizations,    is valid.   Under the saving clause this valid
portion of the rider is severable from that portion which is the
subject of general legislation      attempted in a general appropria-
tion bill and hence unconstitutional      under Section 35 .of Article III
of the Texas Constitution.
Hon. D. K. Woodward,     Jr.,   Page   12 (V-1263)




               The effect of the ‘Non-SubversiveOath”    rider as here-
,inr.onstrued    is to require that every State employee execute the
 oatli required by this rider, which, to comply with the constitution-
 alrequirements,      should read as follows:

              “(a) That the affiant is not a member of, the
      Communist     Party.  (The term ‘Communist     Party’ as
      used herein means any organization      which (a) is sub-
      stantially directed,  dominated or controlled by the
      Union of Soviet Socialistic   Republics or its satellites,
      or which (b) seeks to overthrow the Government        of the
      United States or of any State by force, violence or any
      other unlawful means; and

              “(b) That the affiant is not a member of any or-
      ganization,   association,   movement,    group or combina-
      tion which the Attorney General of the United States,
      acting pursuant to Executive Order No. 9835, March
      21, 1947, 12 Federal Register       1935, has designated as
      totalitarian,  fascist,   communist   or subversive,  or as
      having adopted a policy of advocating or approving the
      commission     of acts of force or violence to deny others
      their rights under the Constitution of the United States,
      or as seeking to alter the form of Government        of the
      United States by unconstitutional      means; and

             “(c) That the affiant is not a member of any
      ‘Communist    Political   Organization’    or ‘CZnmmunist
      Front Organization’     registered   under the Federal In-
      ternal Security Act of 1950 (50 U.S.C.A.        781, et seq.)
      or required to so register      under said Act by final or-
      der of the Federal Subversive       Activities  Control Board.”

             After receiving the list of subversive   organizations
listed by the Attorney General of the United States which serves
as notice that those organizations   listed are subversive,   each em-
ployee must sign the oath prior to receiving his salary.

              We are not unmindful of the rule of law that a general
appropriation   bill may not alter, amend or repeal general law.
Att’y Gen. Op. V-1254,    supra,   The constitutional portion of the
rider in question does not violate this rule but is merely cumula-
tive of statutes requiring execution and filing of oaths.    It is in
complete harmony with the general statutes on the subject.         Con-
ley v. Daughters of the Republic,     106 Tex. 80, 156 S.W. 197 m).
Turning, then, to the procedure to be followed at The University
of Texas, since the oaths required at State-supported      institutions
of higher learning are cumulative and each an additional safeguard
against the employment     of subversives,  all three of the oaths must
.

    Hon. D. K. Woodward,      Jr.,   Page   13 (V-1263)




    be executed.   In this connection we know of no reason why they
    should not be joined in one document and subscribed   and sworn
    to as a single instrument.
                              .
                                     SUMMARY               _,

                  The ‘“Non-Subversive    ‘Oath? required by the gen-
          eral appropriation    bill for the biennium ending August
          31, 1953 (Art. VI, Sec. 1, H.B. 426, Acts 52nd Leg.,
          RS. 1951, ch. 499, pa 1228), is constitutional     and cu-
          mulative of the existing oaths to the extent that its
          operation is prospective.      The rider to this extent is
          a mere limitation upon the use of the money and in-
          sures that the money will be spent for the required
          activity for which it was appropriated.

                  It is commonly known that Communists            and other
          subversives     spend on-duty and off-duty time mall vo-
          cations working ~for, planning, and spre,ading, ,their polit-
          icaI,,beliefs ‘and tearing down democratic         principles ‘and
          procedures,      It is therefore a reasonable      limitation,
          restriction,    and safeguard.on     the expenditure of public
          fundsfor     the Legislature    to provide that funds therein
          appropriated     for salaries shall not be paid to employees
          who belong to subversive        organizations.     Since it is in-
          cidental to the appropriation       and is not. an additional
          subject of general legislation,       this provision does not
          violate Sec. 35, Art. III of the Texas Constitution.

                 That portion of the rider which is retrospective
          rather than prospective     in operation is a subject mat-
          ter of general legislation     and therefore invalid in a
          general appropriation    bill.   However,   the two portions
          are severable,    and under the valid portion each State
          employee must execute an oath that he is not a mem-
          ber of the Communist     Party or any other subversive
          organisation   referred  to in the rider before receiving
          a salary from money appropriated by House Bill 426.




    EJ:wb:mwb